UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6857



FRAZIER T. WILLIAMS,

                                             Petitioner - Appellant,

          versus


RICHARD BAZZLE, Warden, Perry Correctional
Institution; HENRY DARGAN MCMASTER, Attorney
General for South Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-04-21930-2-GRA)


Submitted:   October 21, 2005             Decided:   November 2, 2005


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frazier T. Williams, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Frazier T. Williams seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.   The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Williams that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Williams failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.   Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).   Williams has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate of appealability, and dismiss the appeal.*




     *
      We also find that Williams has failed to      demonstrate any
error in the district court’s finding that his §   2254 petition is
untimely, which independently precludes issuance   of a certificate
of appealability. See Miller-El v. Cockrell, 537   U.S. 322, 336-38
(2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.   2001).

                               - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -